DETAILED ACTION
The present office action is in response to the preliminary amendment filed on 10/13/2020.  Claims 1 – 5 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “projecting into the inside of the work box” in line 3, which should recite ” projecting into an inside of the work box” for proper antecedent basis.
Claim 1 recites “the periphery of the opening” in line 4, which should recite “a periphery of the opening” for proper antecedent basis. 
Claim 1 recites “the whole periphery of the rotation support” in lines 12-13, which should recite “a whole periphery of the rotation support” for proper antecedent basis. 
Claim 1 recites “the external environment” in line 14, which should recite “an external environment” for proper antecedent basis. 
Claim 1 recites “the external environment side from the small space side” in line 17, which should recite “an external environment side from a small space side” for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations “a supply means” and “a suction means”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “supplying clean air, a decontamination gas, or a decontamination mist” and “sucking clean air, a decontamination gas, or a decontamination mist”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0012 recites “a supply means (41)… and a suction means (42)”.  Paragraph 0040 recites “a decontamination gas supply unit 41 and a depressurizing suction device 42”.  Therefore, the Examiner interprets “a supply means” to be a decontamination gas supply unit and “a suction means” to be a depressurizing suction device”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanisms” in Claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0069 recites "control mechanisms (434a, 434b, 434c) for changing the height of a projecting portion of the sealing member".  Paragraph 0040 recites "the control mechanisms include an air chamber 454a at the base end of the lip seal.  The air chamber 434a communicates into a pump 434c in the external environment through a pipe 434b".  Therefore, the Examiner interprets "control mechanisms" to be a an air chamber, a pipe, and a pump.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirotaka et al. (Japanese Patent Publication JP2001074883A, the English Machine Translation provided by Applicant on 10/13/2020 is relied upon below).
Regarding Claim 1, Hirotaka shows (Figures 1, 2, 3, 4, and 5):
A work hood (F) comprising a hollow half suit (S), 
the work hood (F) being connected around (as illustrated in Figure 1) an opening (3) formed at part of a work box (B) and projecting into an inside (the inside of B) of the work box (B), wherein
a connecting portion (15) between a periphery (the periphery of 3) of the opening (3) and a hem portion (7) of the half suit (S) is provided with an annular rotation support (A) for rotatably supporting (as illustrated in Figure 2) the entire half suit (S),
the rotation support (A) includes a base portion (11), a rotating portion (14), a bearing portion (13), a sealing member (17, 18), and a communication hole (hole for C illustrated by air flow arrows in Figure 3 between 11 and 14),
the base portion (11) is airtightly and annularly provided (as illustrated in Figure 3) around the opening (3),
the rotating portion (14) is rotatably and annularly provided (as illustrated in Figure 3) so as to airtightly fix the hem portion (7) of the half suit (S) over the whole periphery (the periphery of 3) and be opposite the base portion (11) through the bearing portion (13) around the base portion (11),
the sealing member (17, 18) is annularly provided (as illustrated in Figures 3 and 4) over a whole periphery (the periphery of A) of the rotation support (A) in an annular gap (annular gap is formed between 17 and 2, as illustrated in Figure 4) formed by the base portion (11) and the rotating portion (14) so as to separate the work box (B) and an external environment (clean environment external to B),
the communication hole (hole for C illustrated by air flow arrows in Figure 3 between 11 and 14) is provided in an annular small space (space defined between 11 and 14, as illustrated in Figure 3) formed by the sealing member (17) together with the base portion (11), the rotating portion (14), and the bearing portion (13) so as to lead to an external environment side (clean exterior side of B) from a small space side (internal side of the space defined between 11 and 14), and
a supply means (100) for supplying clean air (C) to an inside of (as illustrated by air flow arrows in Figure 3) the small space (space defined between 11 and 14, as illustrated in Figure 3). 

Allowable Subject Matter
Claims 2, 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Hirotaka teaches the bearing portion (13) includes a large bearing (large bearing illustrated in Figure 3).  However, Hirotaka lacks teaching the large bearing has an outer diameter corresponding to the periphery of the opening and the rotating portion is rotated opposite the base portion by fixing an inner race of the bearing to the outer periphery of the base portion and an outer race of the bearing to the inner periphery of the rotating portion such that a rotating shaft of the large bearing is orthogonal to an opening surface of the opening.  Modifying Hirotaka accordingly would change the principle operation of Hirotaka. 
 Regarding Claim 3, Hirotaka teaches the claimed invention except the bearing portion includes a plurality of small bearings, the plurality of small bearings is annularly arranged over the outer periphery of the base portion and the respective shaft portions are provided toward the center of the ring, and -3 - QB\64744280.1the rotating portion is rotated opposite the base portion by allowing the annular periphery of the rotating portion to come into contact with the outer race of each of the small bearings.  Modifying Hirotaka accordingly would change the principle operation of Hirotaka. 
Regarding Claim 4, Hirotaka teaches the claimed invention except the sealing member is projected onto either of wall surfaces of the base portion and the rotating portion forming the annular gap, and includes control mechanisms for changing the height of a projecting portion of the sealing member, and the control mechanisms are activated to allow a projection end of the sealing member to move such that the projection end comes into contact with the wall surface of the rotating portion or the base portion in opposition thereto.  Modifying Hirotaka accordingly would change the principle operation of Hirotaka.
Regarding Claim 5, Hirotaka teaches the claimed invention except a drive unit for rotating opposite the base portion the rotating portion fixing the half suit, the drive unit including: a stationary disk portion having a diameter engageable on the annular inner periphery of the base portion; a rotary disk portion having a diameter engageable on the annular inner periphery of the rotating portion; a support shaft portion passing through the central axis with the stationary disk portion and the rotary disk portion; a drive portion for rotating the rotary disk portion opposite the stationary disk portion concentrically; and a compressed air supply portion for expanding the half suit, wherein the stationary disk portion includes a first annular expansion packing on the outer periphery of the base portion such that the discoid outer periphery comes into contact with the annular inner periphery of the base portion to be fixed, the rotary disk portion includes a second annular expansion packing on the outer periphery of the rotating portion such that the discoid outer periphery comes into contact with the annular inner periphery of the rotating portion to be fixed, the support shaft portion is composed of double pipes, with a first pipe supporting the stationary disk portion and a second pipe supporting the rotary disk portion, and the second pipe operated with the drive portion to rotate the rotary disk portion, and the compressed air supply portion supplies compressed air to the inside of the half suit hermetically sealed by the rotating portion and the rotary disk portion through a supply pipe passing through the support shaft portion from a compressed air supply source in the external environment.  Modifying Hirotaka accordingly would require impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.	
Cohn et al. (U.S. Patent No. 9,055,799) teaches an isolation box with a rotatable support (50).
Cox et al. (U.S. Patent No. 3,907,389) teaches a glove box (11) with a supply means (17) for supplying clean air (as illustrated in Figure 1) through a communication hole (the hole in which 39 fluidly communicates with 33). 
Reinhardt (U.S. Patent No. 3,337,279) teaches a glove box (glove box illustrated in Figure 2) with a supply means (38) and a suction means (46) commented to the gloves (30). 
Szatmary (U.S. Patent No. 5,997,399) teaches a work hood (10, see Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/26/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762